            Case 1:21-cr-00175-SAG Document 1-1 Filed 04/09/21 Page 1____
                                                                       of FILED
                                                                          4                  ___ ENTERED
                                                                                  ____ LOGGED _____ RECEIVED

                                                                                  11:41 am, Apr 09 2021
                                                                                  AT BALTIMORE
                       IN THE UNITED STATES DISTRICT COURT                        CLERK, U.S. DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND                            DISTRICT OF MARYLAND
                                                                                  BY ______________Deputy

 UNITED STATES OF AMERICA                       *
                                                *
           v.                                   *        CRIMINAL NO.         1:21-mj-1065 TMD
                                                *
 JOSE PORTILLO-SARAVIA                          *
   a/k/a “HEIDI PORTILLO,”                      *
                                                *
                 Defendant                      *
                                                *
                                             *******

                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Paulysha Spratley, Deportation Officer with the Department of Homeland Security’s

Immigration and Customs Enforcement (ICE), being first duly sworn, hereby depose and state as

follows:

       1.       I have been employed as a Deportation Officer since June 2018. In that capacity, I

investigate civil and criminal offenses pertaining to United States immigration law. I am a 2018

graduate of the U.S. Immigration and Customs Enforcement Academy, Basic Immigration

Enforcement Training Program. I am currently assigned to the Enforcement and Removal

Operations (ERO) Criminal Prosecutions Unit in the Baltimore Field Office. I regularly participate

in trainings related to immigration law and enforcement and have completed numerous

immigration investigations regarding Reentry After Removal.

       2.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, documents, and witnesses. Since this

affidavit is being submitted for the limited purpose of securing a criminal complaint and arrest

warrant, I have not included each and every fact known to me concerning this investigation.




                                                1
            Case 1:21-cr-00175-SAG Document 1-1 Filed 04/09/21 Page 2 of 4

                                                                                      1:21-mj-1065 TMD


       3.       Based on my training and experience, and the facts set forth in this affidavit, there

is probable cause to believe that JOSE PORTILLO-SARAVIA violated 8 U.S.C. § 1326(a),

(Reentry of Removed Alien).

                                      PROBABLE CAUSE

       4.       PORTILLO-SARAVIA is a citizen of El Salvador who most recently re-entered

the United States without inspection at an unknown place sometime after April 28, 2015. Based

on review of PORTILLO-SARAVIA’s A-file, your Affiant was able to conclude that the events

described below all involved PORTILLO-SARAVIA’s contact with law enforcement based upon

AFIS (automated fingerprint identification), photographs (where available) that appeared to match,

as well as information provided by PORTILLO-SARAVIA, including personal identifying

information (name, date of birth, height, weight, and background information), all of which was

consistent and identified PORTILLO-SARAVIA as the individual encountered by law

enforcement in each case.

       5.       On or about October 12, 2005, PORTILLO-SARAVIA was first encountered by

U.S. Border Patrol agents shortly after wading across the Rio Grande River. Because there was

no camp space available at the time, PORTILLO-SARAVIA was served with a Notice to Appear

before an Immigration Judge on March 16, 2006, in Harlingen, Texas, which he signed and

acknowledged. When PORTILLO-SARAVIA failed to appear at the scheduled hearing, an

Immigration Judge issued PORTILLO-SARAVIA a Final Order of Removal to El Salvador in

absentia. On some unknown date before July 2011, PORTILLO-SARAVIA self-removed from

the United States.

       6.       On or about July 19, 2011, PORTILLO-SARAVIA was found in Eagle Pass,

Texas after he illegally reentered into the United States. On or about June 22, 2011 PORTILLO-



                                                 2
            Case 1:21-cr-00175-SAG Document 1-1 Filed 04/09/21 Page 3 of 4

                                                                                 1:21-mj-1065 TMD


SARAVIA was found guilty in the Western District of Texas of 8 U.S.C. § 1325 for illegally

entering the United States and sentenced to 30 days’ imprisonment.

       7.        On or about October 24, 2011, PORTILLO-SARAVIA was removed from the

United States to El Salvador. On some date on or before June 6, 2012, PORTILLO-SARAVIA

knowingly illegally reentered the United States again.

       8.        On June 6, 2012, PORTILLO-SARAVIA was found near Encino, Texas,

approximately 30 miles north of the Mexican border. On June 14, 2012 PORTILLO-SARAVIA

was found guilty in the Southern District of Texas of 8 U.S.C § 1325 for illegally entering the

United States and again sentenced to 30 days’ imprisonment.

       9.        On or about September 5, 2012, PORTILLO-SARAVIA was removed from the

United States to El Salvador. On some unknown date before April 10, 2015, PORTILLO-

SARAVIA knowingly illegally reentered the United States again.

       10.       On or about April 10, 2015, PORTILLO-SARAVIA was found in Sarita, Texas .

       11.       On April 28, 2015, PORTILLO-SARAVIA was removed from the United States

to El Salvador. Sometime thereafter, PORTILLO-SARAVIA knowingly illegally reentered the

United States.

       12.       On or about January 22, 2020, PORTILLO-SARAVIA was found in the District

of Maryland by federal officials when Immigration and Customs Enforcement received notice that

PORTILLO-SARAVIA was charged in Carroll County, Maryland, by local law enforcement. In

February 2020, PORTILLO-SARAVIA pleaded guilty to distributing child pornography and was

sentenced to 5 years’ imprisonment with all but 18 months suspended. He was released from

prison and taken into ICE custody in March 2021.

       13.       There is no record that PORTILLO-SARAVIA ever obtained permission to



                                                3
         Case 1:21-cr-00175-SAG Document 1-1 Filed 04/09/21 Page 4 of 4

                                                                                    1:21-mj-1065 TMD


reenter the United States from the Secretary for Homeland Security, the United States Attorney

General, or any other authorized official.

                                         CONCLUSION

       14.     Based on the foregoing, I respectfully submit that probable cause exists to believe

that on or before January 22, 2020, PORTILLO-SARAVIA, an alien who previously had been

removed, knowingly entered and was found in the United States without having obtained the

express consent of the Attorney General of the United States or his successor, the Secretary for

Homeland Security, to reapply for admission into the United States as required by law.



                                                    ____________________________
                                                    Deportation Officer Paulysha Spratley
                                                    Department of Homeland Security


Sworn to before me over the telephone and signed by me pursuant to Fed. R. Crim. P. 4.1 and
4(d) this ________ day of April 2021.



_______________________________________
Honorable Thomas M. DiGirolamo
United States Magistrate Judge




                                                4
